Exhibit 10.3
Summary description of compensation arrangement with Kenneth V. Handal (excerpt
from Proxy Statement dated July 24, 2009).
Kenneth V. Handal (Former Executive Vice President, Global Risk & Compliance,
and Corporate Secretary)
     In August 2008, Mr. Handal’s employment agreement with the Company expired
and Mr. Handal remained employed as an at-will employee of the Company. In
March 2009, Mr. Handal announced his retirement from the Company, effective
August 31, 2009. Effective April 1, 2009, Mr. Handal ceased to be an executive
officer of the Company and his title became Executive Vice President, Office of
the Chief Executive Officer. Mr. Handal is not a participant in the Company’s
fiscal year 2010 annual performance incentive and long-term incentive plans. The
Company expects that Mr. Handal will receive a discretionary cash payment of up
to $550,000 upon his retirement, largely reflecting his performance during the
transitional period from April 1 to August 31, 2009.

 